Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

No amendments have been made to the claims. The reasons for allowance are reiterated below. As set forth in the allowance mailed on 12/15/2021, the prior restriction is withdrawn and claims are to be rejoined; the reasons for allowance are still valid; and examiner’s amendments were submitted however the current claim set submitted on 09/14/2021 has not been updated to include the examiner’s amendments nor rejoinder.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed after the mailing date of the allowance on 12/15/2021.  The submission is in compliance with the 

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 and 10-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest piece of prior art is Yoshida et al. (JP-2016194158-A, see human translation unless otherwise noted, hereinafter Yoshida).

Regarding claim 1, Yoshida teaches a high-strength hot-rolled steel sheet having excellent workability and which is suitable as a material used for applications such as automobiles, home appliances, mechanical structures, and buildings ([0001]) and having an excellent ductility and hole expansion properties ([0139]). Yoshida further teaches broad high manganese steel alloy compositions ([0015]-[0017]) that overlaps the instant claimed steel composition. 1. Yoshida further teaches specific alloy compositions (Original Document, [0051], Table 1, Alloys: C, D, G, H, I, K, Q) which meet the instant composition limitations.
Yoshida is silent on a kernel average misorientation KAM property. 

The instant specification teaches that the KAM property is a result of the local misorientation in the crystal lattice of the microstructure ([0053]) and that the optimum homogeneity of the final structure and hence ideal hole expansion and long-term strength properties is determined by the heating rate at the partitioning step, 1 K/s and preferably 0.075 K/s or less and a minimum of 0.005 K/s ([0120]-[0121]). Note K/s is equivalent to C/s. 
While there is overlap for the crucial heating rate, the heating rate range of Yoshida of 0.1 to 200 °C/s is very broad compared to the disclosed range of 0.005 to 1 K/s. One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art.  Applicant is directed to MPEP §2144.05(D).
In this case while there is overlap, the heating range is so broad that it would not be obvious select the crucial heating rates to generate the final structure. The KAM property which is linked to the microstructure and to the ideal hole expansion and long-term strength properties would not have naturally flowed from the process of Yoshida. The evidence of nonobviousness out weights that of obviousness. 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minami et al. (US-20200040420-A1) contains high strength sheet steel, with overlapping composition and overlapping microstructures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734